Exhibit 10.16
DESCRIPTION OF ELEMENTS OF COMPENSATION OF
EXECUTIVE OFFICERS
For the fiscal year ended March 31, 2009 (“fiscal 2009”), Dr. Nathan Zommer, the
Chairman of the Board, Chief Executive Officer and President of IXYS Corporation
(the “Company”), was paid salary at an annual rate equal to $566,000, until a
10% salary reduction was introduced for certain employees. Since then, he has
been paid salary at an annual rate equal to $509,400.
For fiscal 2009, Uzi Sasson, the Chief Operating Officer, Chief Financial
Officer and Vice President of the Company was paid salary at the annual rate
equal to $330,000, until a 10% salary reduction was introduced for certain
employees. Since then, he has been paid salary at an annual rate equal to
$297,000.
For fiscal 2009, Dr. Zommer was paid a cash performance bonus of $100,000 and
Mr. Sasson was paid a cash performance bonus of $50,000.
The Compensation Committee of the Board of Directors of the Company has not yet
set the potential bonus payment levels or the performance objectives for fiscal
2010 cash performance bonuses for either Dr. Zommer or Mr. Sasson.
Peter Ingram, President of European Operations, was paid a salary at an annual
rate equal to €180,338 during fiscal 2009, which remains his current annual rate
of salary. He does not have a bonus program.

